


EXHIBIT 10.21


SEVENTH AGREEMENT OF AMENDMENT
TO
REVOLVING LOAN AND SECURITY AGREEMENT
AND OTHER DOCUMENTS






This  Seventh Agreement of Amendment to Revolving Loan and Security Agreement
("Seventh Amendment") is effective September 27, 2010 by and among SOVEREIGN
BANK, a federal savings bank, having an address of  830 Morris Turnpike, Short
Hills NJ  07078  ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware
corporation, MEDIA SCIENCES, INC.,  a New Jersey corporation, and CADAPULT
GRAPHIC SYSTEMS, INC., a New Jersey corporation, having their chief executive
office at  8 Allerman Road, Oakland  NJ  07436 (either separately, jointly, or
jointly and severally, "Borrower").




RECITALS


A.           Borrower has executed and delivered a certain (i) Secured Revolving
Loan Note dated February 12, 2008, in the original maximum principal sum of
Eight Million Dollars ($8,000,000.00),  as amended, and a certain (ii) Term Loan
Note in the original maximum principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000.00) payable to the order of Lender (collectively, "Note").


B.           In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Lender, the Lender and Borrower have executed, among other things, a Revolving
Loan and Security Agreement dated February 12, 2008, as amended ("Loan
Agreement").


C.           In addition to the foregoing documents, Media Sciences
International, Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor")
have executed certain Pledge and Control Agreements dated February 12, 2008
("Pledge Agreement").  For purposes of convenience, the Borrower and Pledgor are
jointly and severally referred to as "Obligors."


D.           In addition to the foregoing documents, the Obligors and Lender
have executed or delivered other collateral agreements, certificates and
instruments perfecting or otherwise relating to the security interests
created.  For purposes of convenience, the Note, Loan Agreement, Pledge
Agreement and related collateral agreements, certificates and instruments are
collectively referred  to  as the "Loan Documents.”


E.           Borrower has requested a modification of the Loan Documents.


F.           Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.

 
 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Seventh Amendment and the benefits to be received from the
performance of such promises, covenants and understandings, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




AGREEMENTS


1.            Lender and Obligors reaffirm, consent and agree to all of the
terms and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Seventh Amendment.


2.           In the case of any ambiguity or inconsistency between the Loan
Documents and this Seventh Amendment, the language and interpretation of this
Seventh Amendment is to be deemed binding and paramount.


3.           The Loan Documents are amended as follows:


A.           As to the Secured Revolving Loan Note:


(i)           The first paragraph is hereby amended to read as follows:


Upon the earlier of (a) October 1, 2011, or (b) in accordance with a certain
Revolving Loan and Security Agreement dated February 12, 2008, or as it may be
subsequently amended, signed by the undersigned as "Borrower" ("Loan Agreement")
FOR VALUE RECEIVED, the undersigned "Borrower" jointly and severally promises to
pay to the order of SOVEREIGN BANK (the "Lender"), at 830 Morris Turnpike, Short
Hills NJ  07078, the principal sum of Four Million ($4,000,000.00) Dollars or
the amount actually outstanding and unpaid pursuant to the Loan Agreement.
 
(ii)           The top left corner of page one is similarly amended to reflect
the maximum principal sum of $4,000,000.00.

B.           As to the Loan Agreement:


(i)           The second sentence of Section 1.1(a) is hereby amended to read as
follows:


The unpaid balance of principal and interest of the Revolving Loan is  to be
payable in full on the earlier of (i) October 1, 2011, (ii) as

 
 
- 2 -

--------------------------------------------------------------------------------

 

provided in Article 14 of this Agreement or (iii) upon a Default as provided in
this Agreement.





 
 
- 3 -

--------------------------------------------------------------------------------

 

(ii)           The first sentence of Section 1.1(b) is hereby amended to read as
follows:


1.1(b) The term "Advance Limit" means the loans or advances which Lender may
make to the Borrower pursuant to this Agreement which are not in the aggregate
at any time outstanding to exceed the lesser of Four Million ($4,000,000.00)
Dollars or the sum of (A), (B) and (C) below:
 
       (iii)          Section 1.3(a) is hereby amended to read as follows:


1.3(a)  Interest accrues on the Revolving Loan (and on the portion of which
designated as payable on a non-principal amortizing term basis consistent with
Section 1.1(a) hereof and the Term Loan Note dated February 12, 2008) at the
greater of (i) eight (8%) percent per annum or (ii) Lender's floating Prime Rate
(as that term is defined in this Agreement) plus four percent (4.0%) per annum.
In no event is the interest rate to be less than eight percent (8%) per annum.


 (iv)         Section 7.16 is hereby amended to read as follows:


Section 7.16  Fixed Charge Coverage Ratio


The Borrower is not to cause or permit its Fixed Charge coverage ratio on a
rolling nine month basis for the quarter ending June 30, 2010 to be less than
1.05:1.  The Fixed Charge coverage ratio will not be tested by Lender for the
quarter ending September 30, 2010.  The Borrower is not to cause or permit its
Fixed Charge coverage ratio for the quarter ending December 31, 2010 on a
trailing three month basis, for the quarter ending March 31, 2011 on a trailing
nine month basis, for the quarter ending June 30, 2011 on a trailing twelve
month basis, and thereupon for each quarter thereafter based on a trailing 12
month  basis, tested quarterly, to be less than 1.05:1.  Fixed Charge is defined
as earnings before interest, taxes, depreciation and amortization ("EBITDA")
(including an add back for non-cash stock based compensation) less the sum of:
cash taxes; cash capital expenditures; any cash dividends, distributions or
loans, and other cash payments not captured on the current profit and loss
statement, divided by principal payments on term debt (or capital leases), and
cash interest. For all of the foregoing determinations, any equity contribution
made  to the Borrower and indebtedness subordinated to the Debt on terms
acceptable to Lender will be applied to offset cash capital expenditures.

 
 
- 4 -

--------------------------------------------------------------------------------

 



(v)           The following is added as Section 7.21:


Section 7.21  EBITDA


The Borrower is not to cause or permits its EBITDA for the quarter ending
September 30, 2010 to decrease below (-$450,000.00).


4.           The Borrower’s failure to comply with Section 7.16 of the Loan
Agreement for the quarter ended June 30, 2010 constitutes an event of Default
under the Loan Agreement.  Lender hereby agrees to  grant a waiver thereof
provided, however, that this waiver does not constitute (i) a modification or an
alteration of any of the other terms, conditions or covenants of the Loan
Agreement or any other Loan Documents, all of which remain in full force and
effect, or (ii) a waiver, release or limitation upon Lender’s exercise of any of
its rights and remedies thereunder, all of which are hereby expressly reserved,
or (iii) a waiver of compliance with Section 7.16 for any other period or
purpose.  This waiver does not relieve or release the Obligors in any way from
any of their other respective duties, obligations, covenants or agreements under
the Loan Agreement or any other  Loan Documents or from the consequences of any
event(s) of Default thereunder, except as expressly described above.  This
waiver does not obligate Lender, or be construed to require Lender, to waive any
other event(s) of Default or defaults, whether now existing or which may occur
after the date of this Seventh Amendment.


5.           In consideration of this Seventh Amendment, Borrower is to pay to
Lender a fee of Fifteen Thousand Dollars ($15,000.00) upon execution of this
Seventh Amendment.


6.           Except as set forth in paragraph 4 above, Obligors represent and
warrant that there are no  defaults or events of Default pursuant to or defined
in any of the Loan Documents, and that all warranties and covenants which have
been made or performed by Obligors in connection with the  Loan Documents were
true and complete when made or performed.


7.           The Loan Documents are hereby amended to provide that a default,
breach or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of Default otherwise defined in either this Seventh
Amendment or any document executed in connection with this Seventh Amendment is
to be deemed an event of Default for purposes of the Loan Documents.


8.           All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Seventh Amendment.


9.            Except as otherwise provided herein, the Loan Documents  continue
in full force and effect, in accordance with their respective terms.  The
parties hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Seventh Amendment.

 
 
- 5 -

--------------------------------------------------------------------------------

 

Capitalized terms used in this Seventh Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Loan Documents.


10.           The parties agree to sign, deliver and file any additional
documents and take any other actions that may reasonably be required by Lender
including, but not limited to, affidavits, resolutions, or certificates for a
full and complete consummation of the matters covered by this Seventh Amendment.


11.           This Seventh Amendment is binding upon, inures to the benefit of,
and is enforceable by the heirs, personal representatives, successors and
assigns of the parties.  This Seventh Amendment is not assignable by Obligors
without the prior written consent of Lender.


12.           To the extent that any provision of this Seventh Amendment is
determined by any court or legislature  to be invalid or unenforceable in whole
or part either in a particular case or in all cases, such provision or part
thereof is to be deemed surplusage.  If that occurs, it does not have the effect
of rendering any other provision of this Seventh Amendment invalid or
unenforceable.  This Seventh Amendment is to be construed and enforced as if
such invalid or unenforceable provision or part thereof were omitted.


13.            This Seventh Amendment may only be changed or amended by a
written agreement signed by all of the parties.  By the execution of this
Seventh Amendment, Lender is not to be deemed to consent to any future renewal
or extension of the loan. This Seventh Amendment may only be changed or amended
by a written agreement signed by all of the parties. This Seventh Amendment is
deemed to be part of and integrated into the Loan Documents.


14.            This Seventh Amendment is governed by and is to be construed and
enforced in accordance with the laws of New Jersey as though made and to be
fully performed in New Jersey (without regard to the conflicts of law rules of
New Jersey).


15.           The parties to this Seventh Amendment acknowledge that each has
had the opportunity to consult independent counsel of their own choice, and that
each has relied upon such counsel's advice concerning this Seventh Amendment,
the enforceability and interpretation of the terms contained  in this Seventh
Amendment and the consummation of the transactions and matters covered by this
Seventh Amendment.


16.           Obligors are to reimburse Lender for its costs, expenses, and
reasonable attorneys' fees incurred in connection with this Seventh Amendment,
upon execution of this Seventh Amendment.


THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS SEVENTH
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS SEVENTH
AMENDMENT.



 
 
- 6 -

--------------------------------------------------------------------------------

 

[signatures appear on the following page]





 
 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Seventh Amendment.


 


Attest/Witness:
 
MEDIA SCIENCES
   
INTERNATIONAL, INC
       
/s/ Marc Applebaum
 
By:
/s/ Michael W. Levin
Print Name:  Marc Applebaum
 
Print Name:  MICHAEL W. LEVIN
Title:  CFO
 
Title:             CEO
               
Attest/Witness:
 
MEDIA SCIENCES, INC
       
/s/ Marc Applebaum
 
By:
/s/ Michael W. Levin
Print Name:  Marc Applebaum
 
Print Name:  MICHAEL W. LEVIN
Title:  CFO
 
Title:             CEO
               
Attest/Witness:
 
CADAPULT GRAPHIC SYSTEMS, INC.
       
/s/ Marc Applebaum
 
By:
/s/ Michael W. Levin
Print Name:  Marc Applebaum
 
Print Name:  MICHAEL W. LEVIN
Title:  CFO
 
Title:             CEO
                           
SOVEREIGN BANK
         
By:
/s/ Keith Holler
   
Print Name:  KEITH HOLLER
   
Title:              Vice President



 
 
- 8 -

--------------------------------------------------------------------------------

 



STATE OF NEW JERSEY          )
                                                       ) ss.
COUNTY OF Bergen                  )








I certify that on September 27, 2010, MICHAEL W. LEVIN personally
appeared  before  me and that this person acknowledged under oath, to my
satisfaction, that this person is the Chief Financial Officer of Media Sciences,
Inc., Media Sciences International, Inc. and Cadapult Graphic Systems, Inc., the
corporations named in the attached document; this person executed and delivered
the attached document on behalf of and as the voluntary act and deed of the
corporations, and this person was authorized by the corporations to execute and
deliver the attached document on behalf of the corporations.




/s/ Denise S. Hawkins 





 
 
- 9 -

--------------------------------------------------------------------------------

 
